Lahghlin, J. (concurring).:
I concur in the result upon the ground that even though the agent, in view of the express provision of the lease regulating the method of surrender, was not authorized to accept a surrender, of the premises, yet the landlord having subsequently accepted possession, this constituted a ratification of the terms of surrender which presumably were communicated to him. The subsequent possession of the landlord was obtained through the arrangement made by the tenant with his agents. He could not accept part and repudiate .part, at least not without first notifying the tenant and giving her an opportunity to pay the rent. But for' the attempted surrender to the agent the landlord could not have obtained possession.
Judgment and order reversed, new trial ordered, costs to appellant to abide .event.